                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

HCC INSURANCE HOLDINGS, INC.,

                    Plaintiff,                              8:21CV147

       vs.
                                                              ORDER
CHRISTOPHER A DAY,

                    Defendant.


      HCC Insurance Holdings, Inc. (“HCC”) has requested enforcement of two
Fed. R. Civ. P. 45 subpoenas served in this district upon Applied Specialty
Underwriters, LLC (“Applied”). (See Filing No. 1) (motion to compel).


      Being fully advised, the court orders as follows.


                                  BACKGROUND


      On February 11, 2021, HCC served a subpoena on Applied, issued by the
United States District Court for the Southern District of Texas, (“the First
Subpoena”). In response, on March 5, 2021, Applied produced certain documents;
however, Applied also generally objected to the First Subpoena to the extent it
sought information or documents subject to the attorney-client privilege and/or
work product doctrine. (Filing No. 2 at CM/ECF 3). It did not produce a privilege
log. On March 3, 2021, HCC served a second subpoena on Applied, also issued
by the Southern District of Texas, requesting additional documents, (“the Second
Subpoena”). In response, on March 23, 2021, Applied produced no documents
and asserted that all responsive documents in its possession are protected from
disclosure by the (1) attorney-client privilege; (2) work product doctrine; and/or (3)


                                          1
“common interest” privilege. (Filing No. 2 at CM/ECF p. 4).


       HCC claims that when it reviewed Applied’s responses to the subpoenas, it
could not discern the exact nature of Applied’s objections. In response to the First
Subpoena, HCC claims that it asked Applied to “(1) confirm whether it was
withholding any responsive documents as privileged or work product, and if so, (2)
produce a full and complete privilege log as required by the Federal Rules of Civil
Procedure.” (Filing No. 2 at CM/ECF p. 5). HCC claims that Applied failed to
comply with, or even respond to, that request. (Filing No. 2 at CM/ECF p. 5). In
response to the Second Subpoena, Applied confirmed that it was in possession of
responsive documents but that each responsive document was privileged. For
each request in the Second Subpoena, Applied provided the following explanation
for its privilege assertion:


       The documents subpoenaed include letters and electronic
       communications and other documents reflecting communications
       between attorneys and clients. All documents responsive to this
       subpoena in the possession of [Applied] are attorney client privileged
       or protected by the attorney work product doctrine. Based upon the
       objections and reasons set forth above, [Applied] will not provide any
       documents in response to this request.

(Filing No. 3-2 at CM/ECF p. 136-140). HCC claims it asked Applied to produce a
privilege log more specifically reflecting its assertion of blanket privilege as to the
Second Subpoena. HCC represents to the court that Applied did not provide a log
and failed to respond to any attempt by HCC to obtain additional information
related to the asserted objections. (Filing No. 2 at CM/ECF p. 6).




                                          2
            As a result of the parties’ failure to come to an amicable agreement on the
privilege issues, HCC filed this action to enforce both subpoenas.1 In its motion,
HCC requests an order requiring Applied to: “(1) produce all documents responsive
to the Subpoenas; and (2) provide additional information regarding the documents
it is withholding as allegedly protected from disclosure by the (1) attorney-client
privilege; (2) work product doctrine; and (3) ‘common interest’ privilege.’” (Filing
No. 1 at CM/ECF p. 3).


                                              DISCUSSION


            In this district, all civil litigants are directed to review and govern their conduct
in accordance with the District of Nebraska’s Magistrate Judge Civil Case
Management Practices. (Attachment 1). That guidance includes a detailed
procedure for resolution of all discovery disputes related to contested assertions
of privilege.


            The standard practices do not require a withholding party to immediately
produce a privilege log when asserting attorney-client privilege or work product
protect. (Attachment 1 at CM/ECF p. 4). Instead, the parties are directed to engage
in good faith discussion within thirty (30) days of the contested privilege objection
to determine whether and to what extent a privilege log is necessary. (Attachment
1 at CM/ECF p. 4). The court directs the parties to discuss:


       i.      the time frame of any documents which must be listed (e.g.,
               documents created pre- and post-litigation, a 5-year limit, etc);

      ii.      whether documents created by certain authors/recipients (e.g.,
               litigation counsel, claims agents, in-house counsel, etc.), or certain
               categories of documents (e.g., insurance claim files, third-party

1
  Both subpoenas were served upon Applied within this district; therefore, this is the correct jurisdiction for
resolution of the compliance issues. Fed. R. Civ. P. 45(d)(2)(B)(i).

                                                      3
              statements obtained by accident investigators,          etc),   are
              presumptively confidential communications;

    iii.      whether the privilege log can list some or all of the withheld
              documents by category rather than individually; and

    iv.       whether entry of a protective order, claw-back agreement, or Rule
              502(d) order will advance the goals outlined in Rule 1 of the
              Federal Rules of Civil Procedure by eliminating or curtailing the
              need to create a privilege log and file discovery motions.

(Attachment 1 at CM/ECF p. 4). If, after the above-described meet and confer, the
parties still cannot agree on the privilege issues, the parties must participate in a
telephonic discovery dispute with the assigned magistrate judge prior to formal
motion practice. And finally, if the parties and the court cannot resolve the dispute
during the discovery conference, the court will require the withholding party to
produce a privilege log that meets court-mandated specificity requirements.
(Attachment 1 at CM/ECF p. 5). Any dispute that remains after the production and
review of the privilege log can then be evaluated by the magistrate judge in
camera. (Attachment 1 at CM/ECF p. 5).


           Here, we are in an unusual posture. None of the foregoing means of dispute
resolution were ordered or have occurred. The parties are appearing in this district
for the narrow purpose of enforcing two subpoenas. The substantive dispute for
which the documents are being sought is pending in another federal district, which
presumably has its own set of case management requirements.


           The court will therefore decline to require strict compliance with the above
process. The parties need not conduct a meet and confer or conference with the
court in this case. The purpose of those requirements is to resolve the issue without
the need for formal motion practice. Here, the motion is pending, and the parties
have dedicated significant time to fully briefing the dispute for the court. However,

                                             4
notwithstanding the court’s decision to forego the informal dispute resolution
process, the court will tailor its relief in this case in accordance with its typical
practices in these matters and will now require Applied to produce a privilege log
for both subpoenas.


      Applied shall for each document, disclose a description of the document
withheld with as much specificity as is practicable without disclosing its contents,
including:
      a)     the general nature of the document;
      b)     the identity and position of its author;
      c)     the date it was written;
      d)     the identity and position of its addressee;
      e)     the identities and positions of all persons who were given or
             have received copies of it and the dates copies were received
             by them;
      f)     the document's present location and the identity and position of
             its custodian; and
      g)     the specific reason or reasons why it has been withheld from
             production or disclosure.


(Id at CM/ECF p. 5) (emphasis added). Applied must “provide enough information
[t]o apprise [HCC] of whether the documents listed are protected by the attorney-
client privilege under the Eighth Circuit's five-part standard, (Diversified Indus.,
Inc., 572 F.2d at 609), or were prepared or obtained because of the prospect of
litigation,” (Simon, 816 F.2d at 401).” Tracy v. Telemetrix, Inc., 2015 WL 4402465,
at *3 (D. Neb. July 17, 2015).


      The court is cognizant that many of Applied’s privilege assertions are
potentially valid. A facial review of the subpoena clearly indicates that attorney

                                          5
communications are the predominant target. However, not all communications that
include an attorney-participant are privileged.2 Indeed, HCC’s theory in the
underlying litigation is, in part, that underlying-defendant Christopher A. Day, with
the help of subpoena-target Applied, attempted to cloak improper employee
solicitation by conveying those solicitations within attorney-emails (over which
privilege might then be asserted as a shield to production). The court will not weigh
in on the merits of that theory. However, given HCC’s position, Applied needs to
endeavor to more fully explain the basis for its privilege assertions.


        After Applied produces, and HCC reviews, the anticipated privilege logs,
HCC will be afforded an opportunity to move the court to compel any documents it
continues to believe are nonprivileged. The court
        understands that the line between insufficiently describing a
        document and providing such a detailed description that the
        confidentiality is lost can be somewhat gray. For this reason, and
        others, the court expects attorneys to discuss privilege log entries in
        good faith before filing motions to compel and/or requesting an in
        camera review.

Tracy, 2015 WL 4402465, at *3. If the dispute between HCC and Applied cannot
be resolved after production and discussion of Applied’s privilege logs, the court
will then conduct an in camera review of the remaining disputed documents and
make a final determination as to their privilege status.


        Accordingly,




2
  For example, the privilege does not attach to communications that do not contain confidential information
and reveal only the relationship between the parties, the reason a law firm was hired, and the steps which
the law firm intends to take in discharging its obligation to the client. Tracy, 8:12CV359, 2015 WL 4402465,
at *3 (quoting Diversified Industries, Inc., 572 F.2d at 603 (en banc). And documents that do not disclose
the substance of the attorney-client communications, but merely indicate that discussions occurred, legal
services were rendered, and documents were provided to the client are not protected by attorney-client
privilege. Burke v. Messerli & Kramer, P.A., 2010 WL 2520615, at *3 (D. Minn. June 15, 2010).

                                                     6
IT IS ORDERED:


1)    HCC’s motion to compel (Filing No. 1) is granted, in part, and Applied
      will be required to produce a privilege log for both the First and Second
      Subpoenas.


2)    HCC’s motion to file its sur-surreply (Filing No. 28) is granted. The
      sur-surreply brief attached to HCC’s motion is deemed filed instanter.
      Applied’s objection (Filing No. 30) to HCC’s motion to file a sur-reply
      is likewise overruled.


3)    The deadline for Applied to provide its privilege log to HCC is June
      24, 2021.


4)    Within fourteen (14) days of receipt of Applied’s privilege log, HCC
      shall file any motion to compel production of additional documents
      responsive to either Subpoena.


5)    The Clerk shall terminate the motion at Filing No. 1 but shall leave the
      docket open for additional consideration, as necessary.


6)    The Clerk shall additionally set an internal case management deadline
      for July 8, 2021 to review the file and determine whether this case can
      be closed.


Dated this 25th day of May, 2021.

                                       BY THE COURT:
                                       s/ Cheryl R. Zwart
                                       United States Magistrate Judge

                                   7
